Announcement by the President
I would like to inform the House that I have received a letter from the President of the European Council, Herman Van Rompuy, in which he informs me of the European Council's decision to consult the European Parliament on the proposal by the Spanish Government concerning the composition of the European Parliament and to seek Parliament's consent not to convene a Convention on this matter. It concerns the 18 additional Members of the European Parliament. I have handed the proposal to the Committee on Constitutional Affairs, which has just begun work on this matter and will shortly appoint a rapporteur. Work on this will continue.
I would also like to tell you that, following the Bulgarian Government's decision to withdraw its candidate for Commissioner-designate, it has put forward a new candidate. The Conference of Presidents will decide tomorrow on the final timetable, but the most likely date for the hearing of the new Commissioner-designate is 3 February, with the vote on 9 February. This, of course, also depends on a decision from Mr Barroso and on his talks with the Bulgarian Government's newly appointed candidate. Nothing has yet been established, but I wanted the House to have this general information about what our next steps will be. At all events, the European Parliament is in full control of the situation. There are no exceptional situations here, and we are acting in accordance with democratic procedures. These procedures are of fundamental significance to us and this is how the European Parliament will always work under my Presidency.
I would also like to tell you about how the European Parliament envisages working with the two-and-a-half-year permanent Presidency of the European Union and the European Council and how it will work with the rotating Presidency. The rotating Presidency, in this case the Spanish Presidency, will always present its six-month plan of action at the beginning of the six-month period and will then present a report of its work at the end of the period. The permanent Presidency of the European Council will present the results of its work at European summits. As you know, in every six-month period, there are two summits, and the President of the European Council will present the results of the summit twice in each period, hence, four times a year.